DETAILED ACTION
This Office Action is in response to Amendment filed September 23, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0043178)
Regarding claims 1 and 27, Liu et al. disclose a structure (Fig. 1) comprising: a semiconductor substrate (12) comprising single-crystal silicon having an electrical resistivity that is at least about 5 ohm-cm ([0031]); a layer stack including a buffer layer (24) ([0035]), a first charge-trapping layer (18) ([0032]-[0033]) on the semiconductor substrate, because the epitaxial layer 18 is a single-crystal silicon doped with carbon as Applicants claim, and a first cap layer (22) ([0034]) on the first charge-trapping layer, which is also directed to an intended use of the nucleation layer 22, the buffer layer comprising a IlI-V compound semiconductor material, the first charge-trapping layer comprising single-crystal silicon, because an epitaxy is a growth technique of depositing a single crystalline material on a single crystalline substrate, and carbon in the single-crystal silicon at a concentration of about 0.1 atomic percent to about 3 atomic percent ([0033] and Fig. 2), especially because Applicants do not specifically claim how close to 0.1 and 3 would respectively be “about 0.1” and “about 3”, and the first charge-trapping layer (18) and the first cap layer positioned between the semiconductor substrate and the buffer layer, wherein a channel layer (26) ([0036]) is positioned in the layer stack over the buffer layer (24), and the channel layer comprises a single-crystal III-V compound semiconductor material (GaN), because an epitaxy is a growth technique of depositing a single crystalline material on a single crystalline substrate.
Liu et al. differ from the claimed invention by not showing that the electrical resistivity of the semiconductor substrate is greater than or equal to 100 ohm-cm, and by not comprising a high-electron-mobility transistor having a gate, a source, and a drain over the channel layer (claim 1), wherein the electrical resistivity of the single-crystal silicon comprising the semiconductor substrate is greater than or equal to 1000 ohm-cm (claim 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electrical resistivity of the semiconductor substrate can be greater than or equal to 100 ohm-cm or even 1000 ohm-cm, because (a) the claimed electrical resistivity overlaps with the electrical resistivity disclosed by Liu et al. of at least about 5 ohm-cm, (b) the electrical resistivity of the semiconductor substrate should be controlled and optimized to obtain a desired isolation between the device structure and the substrate to reduce the influence that semiconductor substrate has on the channel layer and the electrical characteristics of the semiconductor device, and (c) the claim is prima facie obvious without showing that the claimed range of the electrical resistivity achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the structure disclosed by Liu et al. can comprise a high-electron-mobility transistor having a gate, a source, and a drain over the channel layer, because (a) Liu et al. disclose a high-electron-mobility transistor ([0002]) in general, (b) the composite structure of the channel layer 26 and the strained layer 28 formed of AlGaN ([0037]) has been commonly employed as a part of a high-electron-mobility transistor with the AlGaN layer acting as an electron supply layer disposed over the channel layer, and (c) a gate, a source and a drain are also commonly employed electrodes for forming a high-electron-mobility transistor.
Regarding claims 8 and 28-30, Liu et al. further disclose that the first cap layer (22) is free of carbon, because Liu et al. do not disclose doping of the aluminum nitride first cap layer or nucleation layer ([0034]) (claim 8), wherein the semiconductor substrate (12) is a bulk substrate (claim 28), the concentration of the carbon in the single-crystal silicon is substantially uniform, because (a) Applicants do not specifically claim to which degree the concentration of the carbon in the single-crystal silicon is uniform, i.e. how close to perfect uniformity it is, and (b) therefore the carbon concentration shown in Fig. 2 of Liu et al. can be referred to be “substantially uniform” since it does not vary much, and it does not change, for example, by an order of magnitude, which can be referred to be “substantially uniform” (claim 29), and the layer stack further includes a second charge-trapping layer (28) ([0037]), because (a) Applicants do not specifically claim what the second charge-trapping layer is formed of, what kind of a charge it traps, how effectively and efficiently the second charge-trapping layer traps the unspecified charge, and how long the second charge-trapping layer traps or holds the unspecified charge, and (b) therefore, the strained layer 28 formed of AlGaN can be referred to be a second charge-trapping layer since it can trap an unspecified charge at least temporarily, and the first cap layer (22) is positioned between the first charge-trapping layer (18) and the second charge-trapping layer (28) (claim 30).
Regarding claim 31, Liu et al. differ from the claimed invention by not showing that the layer stack further includes a second cap layer, and the second charge-trapping layer is positioned between the first cap layer and the second cap layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the layer stack disclosed by Liu et al. can further comprise an encapsulation layer and/or a gate dielectric layer, because (a) the layer stack disclosed by Liu et al. should be encapsulated with another material layer such as a dielectric layer to protect the layer stack disclosed by Liu et al. from the ambient and/or from the subsequent manufacturing processes, and (b) the high-electron-mobility transistor can also comprise a gate dielectric layer, which is one of most commonly employed configurations of high-electron-mobility transistors.  In this case, the layer stack would further include a second cap layer, i.e. encapsulation layer and/or gate dielectric layer, above the strained layer or second charge-trapping layer 28 of Liu et al., and the second charge-trapping layer 28 is positioned between the first cap layer 22 and the second cap layer.

Allowable Subject Matter
Claims 21, 22 and 33-35 are allowed, because Liu et al. do not disclose the second charge-trapping layer comprising silicon-crystal silicon and carbon in the single-crystal at a concentration of about 0.1 atomic percent to about 3 atomic percent recited in claim 21.

Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao (US 10,991,577)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00  AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        November 28, 2022